Case 4:15-cr-00163-MAC-KPJ Document 348 Filed 09/24/20 Page 1 of 16 PageID #: 1407




   UNITED STATES DISTRICT COURT                               EASTERN DISTRICT OF TEXAS


  UNITED STATES OF AMERICA                         §
                                                   §
  versus                                           §   CASE NO. 4:15-CR-163(1)
                                                   §
  ALEJANDRO CASTILLO SERRATO                       §

                                  MEMORANDUM AND ORDER

           Pending before the court is Defendant Alejandro Castillo Serrato’s (“Serrato”) Motion

  Seeking Compassionate Release (#338), wherein he requests that the court reduce his term of

  imprisonment to time served pursuant to 18 U.S.C. § 3582(c)(1)(A), due to the threat of

  Coronavirus Disease 2019 (“COVID-19”). The Government opposes the motion, and after

  conducting an investigation, United States Probation and Pretrial Services (“Probation”)

  recommends denying the motion. Having considered the motion, the Government’s response,

  Probation’s recommendation, the record, and the applicable law, the court is of the opinion that

  the motion should be denied.

  I.       Background

           On January 28, 2016, Serrato pleaded guilty pursuant to a binding plea agreement to Count

  I of the Indictment charging him with Conspiracy to Commit Money Laundering, in violation of

  18 U.S.C. § 1956(h), and Count VIII of the Indictment charging him with Conspiracy to Possess

  with the Intent to Distribute and Distribution of Marijuana and Cocaine, in violation of 21 U.S.C.

  § 846. On October 5, 2016, the court sentenced Serrato to 240 months’ imprisonment as to Count

  I and 240 months’ imprisonment as to Count VIII, followed by a 3-year term of supervised release

  for Count I and a five-year term of supervised release for Count VIII, all such sentences to run
Case 4:15-cr-00163-MAC-KPJ Document 348 Filed 09/24/20 Page 2 of 16 PageID #: 1408




  concurrently. Serrato is currently housed at the Federal Correctional Institution Seagoville,

  located in Seagoville, Texas (“FCI Seagoville”). His projected release date is October 7, 2032.

  II.    Analysis

         On December 21, 2018, the President signed the First Step Act of 2018 into law. See First

  Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. The Act, in part, amended 18 U.S.C.

  § 3582(c), which gives the court discretion, in certain circumstances, to reduce a defendant’s term

  of imprisonment:

         The court, upon motion of the Director of the Bureau of Prisons (“BOP”), or upon
         motion of the defendant after the defendant has fully exhausted all administrative
         rights to appeal a failure of the [BOP] to bring a motion on the defendant’s behalf
         or the lapse of 30 days from the receipt of such a request by the warden of the
         defendant’s facility, whichever is earlier, may reduce the term of imprisonment
         (and may impose a term of probation or supervised release with or without
         conditions that does not exceed the unserved portion of the original term of
         imprisonment), after considering the factors set forth in section 3553(a) to the
         extent that they are applicable, if it finds that extraordinary and compelling reasons
         warrant such a reduction; or the defendant is at least 70 years of age, has served
         at least 30 years in prison, pursuant to a sentence imposed under section 3559(c),
         for the offense or offenses for which the defendant is currently imprisoned, and a
         determination has been made by the Director of the [BOP] that the defendant is not
         a danger to the safety of any other person or the community, as provided under
         section 3142(g); and that such a reduction is consistent with applicable policy
         statements issued by the Sentencing Commission . . . .

  18 U.S.C. § 3582(c)(1)(A). This provision is commonly referred to as “compassionate release.”

         Prior to the First Step Act, only the Director of the BOP could file a motion seeking

  compassionate release. See United States v. Franco, No. 20-60473, 2020 WL 5249369, at *1 (5th

  Cir. Sept. 3, 2020) (“Prior to the passage of the First Step Act . . . courts lacked the power to

  adjudicate motions for compassionate release.”); Tuozzo v. Shartle, No. 13-4897, 2014 WL

  806450, at *2 (D.N.J. Feb. 27, 2014) (denying petitioner’s motion for compassionate release

  because no motion for his release was filed by the BOP); Slate v. United States, No. 5:09-CV-

                                                   2
Case 4:15-cr-00163-MAC-KPJ Document 348 Filed 09/24/20 Page 3 of 16 PageID #: 1409




  00064, 2009 WL 1073640, at *3 (S.D.W.Va. Apr. 21, 2009) (“Absent a motion from the BOP,

  the Court lacks authority to grant compassionate release.”). The First Step Act amended § 3582(c)

  by providing a defendant the means to appeal the BOP’s decision not to file a motion for

  compassionate release on the defendant’s behalf. United States v. Cantu, 423 F. Supp. 3d 345,

  347 (S.D. Tex. 2019); United States v. Bell, No. 3:93-CR-302-M, 2019 WL 1531859, at *1

  (N.D. Tex. Apr. 9, 2019). The plain language of the statute, however, makes it clear that the

  court may not grant a defendant’s motion for compassionate release unless the defendant has

  complied with the administrative exhaustion requirement. 18 U.S.C. § 3582(c)(1)(A); United

  States v. Alam, 960 F.3d 831, 833 (6th Cir. 2020) (“Even though [the] exhaustion requirement

  does not implicate [the court’s] subject-matter jurisdiction, it remains a mandatory condition.”);

  United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“[T]he exhaustion

  requirement . . . presents a glaring roadblock foreclosing compassionate release.”). Thus, before

  seeking relief from the court, a defendant must first submit a request to the warden of his facility

  to move for compassionate release on his behalf and then either exhaust his administrative

  remedies or wait for the lapse of 30 days after the warden received the request. 18 U.S.C.

  § 3582(c)(1)(A); United States v. Harris, No. 20-1723, 2020 WL 4048690, at *1 (3d Cir. July 20,

  2020); United States v. Springer, No. 20-5000, 2020 WL 3989451, at *3 (10th Cir. July 15, 2020)

  (defendant “was required to request that the BOP file a compassionate-release motion on his behalf

  to initiate his administrative remedies” (citing Raia, 954 F.3d at 595)); Alam, 960 F.3d at 833-34;

  United States v. Soliz, No. 2:16-190-3, 2020 WL 2500127, at *3 (S.D. Tex. May 14, 2020)

  (“§ 3582(c)(1)(A) does not provide this Court with the equitable authority to excuse [defendant’s]




                                                   3
Case 4:15-cr-00163-MAC-KPJ Document 348 Filed 09/24/20 Page 4 of 16 PageID #: 1410




  failure to exhaust his administrative remedies or to waive the 30-day waiting period.” (quoting

  United States v. Reeves, No. 18-00294, 2020 WL 1816496, at *2 (W.D. La. Apr. 9, 2020))).

         According to his motion, Serrato submitted a request with the warden of FCI Seagoville

  to be reviewed by “the Warden’s Compassionate Release Review Committee.” He claims his

  request was unsuccessful. He offers no proof to support his claim, and the BOP has no record of

  receiving a request for reduction in sentence from Serrato. Probation reports, however, that

  Serrato’s case was reviewed by BOP officials for COVID-19 home confinement placement, which

  was denied on April 16, 2020. The court is without authority to waive the exhaustion of

  administrative remedies or the 30-day waiting period. See Franco, 2020 WL 5249369, at *2

  (“Congress has commanded that a ‘court may not modify a term of imprisonment’ if a defendant

  has not filed a request with the BOP.”); Alam, 960 F.3d at 832 (“[B]ecause this exhaustion

  requirement serves valuable purposes (there is no other way to ensure an orderly processing of

  applications for early release) and because it is mandatory (there is no exception for some

  compassionate-release requests over others), we must enforce it.”); United States v. Garcia, No.

  CR 2:18-1337, 2020 WL 3000528, at *3 (S.D. Tex. June 2, 2020) (“While the Court sympathizes

  with Defendant’s plight, because he has failed to comply with the exhaustion requirements under

  § 3582, his motion is not ripe for review, and the Court is without jurisdiction to grant it.”);

  United States v. Garcia-Mora, No. CR 18-00290-01, 2020 WL 2404912, at *2 (W.D. La. May

  12, 2020) (“Section 3582(c)(1)(A) does not provide [the court] with the equitable authority to

  excuse [the defendant’s] failure to exhaust his administrative remedies or to waive the 30-day

  waiting period.”); United States v. Collins, No. CR 04-50170-04, 2020 WL 1929844, at *2 (W.D.

  La. Apr. 20, 2020); see also Ross v. Blake, ___ U.S. ___, 136 S. Ct. 1850, 1857 (2016)


                                                 4
Case 4:15-cr-00163-MAC-KPJ Document 348 Filed 09/24/20 Page 5 of 16 PageID #: 1411




  (“[J]udge-made exhaustion doctrines . . . remain amenable to judge-made exceptions,” whereas

  “mandatory exhaustion statutes . . . establish mandatory exhaustion regimes, foreclosing judicial

  discretion.”). Accordingly, at this time, the court does not have the authority to grant the relief

  Serrato requests. Even if Serrato had complied with the exhaustion requirement before filing the

  instant motion, nothing in his motion indicates that extraordinary and compelling reasons exist to

  modify his term of imprisonment to release him from confinement.

         Congress did not define “extraordinary and compelling.” Rather, it elected to delegate its

  authority to the United States Sentencing Commission (“the Commission”). See 28 U.S.C.

  § 994(t) (“The Commission, in promulgating general policy statements regarding the sentencing

  modification provisions in section 3582(c)(1)(A) of title 18, shall describe what should be

  considered extraordinary and compelling reasons for sentence reduction, including the criteria to

  be applied and a list of specific examples.”); see also U.S. SENTENCING GUIDELINES MANUAL

  § 1B1.13 (U.S. SENTENCING COMM’N 2018) (“USSG”). In Application Note 1 to § 1B1.13 of

  the USSG, the Commission defined “extraordinary and compelling reasons” to include the

  following four categories of circumstances: (i) certain medical conditions of the defendant; (ii)

  the defendant is 65 years or older and meets other requirements; (iii) the defendant’s family has

  specified needs for a caregiver; and (iv) other reasons in the defendant’s case that establish an

  extraordinary and compelling reason. The court must also consider the factors set forth in 18




                                                  5
Case 4:15-cr-00163-MAC-KPJ Document 348 Filed 09/24/20 Page 6 of 16 PageID #: 1412




  U.S.C. § 3553(a),1 as applicable, and find that the sentence modification is consistent with the

  policy statements issued by the Commission. 18 U.S.C § 3582(c)(1)(A). The policy statement

  regarding compassionate release requires a determination that “the defendant is not a danger to

  the safety of any other person or to the community.” U.S.S.G. § 1B1.13(2).

          In the instant motion, Serrato contends that he is eligible for compassionate release due to

  his medical conditions, specifically that he “is designated ‘chronic care’ with Diabetes,

  Hypertension, and High Cholesterol.” The USSG provides that extraordinary and compelling

  reasons exist regarding a defendant’s medical condition when the defendant is “suffering from a

  terminal illness (i.e., a serious and advanced illness with an end of life trajectory)” or when a

  defendant is “suffering from a serious physical or medical condition,” “suffering from a serious

  functional or cognitive impairment,” or “experiencing deteriorating physical or mental health

  because of the aging process, that substantially diminishes the ability of the defendant to provide

  self-care within the environment of a correctional facility and from which he or she is not expected

  to recover.” Id. § 1B1.13 cmt. n.1(A).

          Here, Serrato, age 46, provides limited medical records to support his claimed diagnoses.

  According to Serrato’s Presentence Investigation Report (“PSR”), prepared in 2016, he informed

  Probation that he was diagnosed with non-insulin diabetes, two hernias, and kidney stones by one



          1
              Section 3553(a) directs courts to consider: the nature and circumstances of the offense and the
  defendant’s history and characteristics; the need to reflect the seriousness of the offense, to promote
  respect for the law, and to provide just punishment for the offense; the need to deter criminal conduct;
  the need to protect the public; the need to provide the defendant with needed educational or vocational
  training, medical care, or other correctional treatment in the most effective manner; the kinds of
  sentences and sentencing ranges established for defendants with similar characteristics under applicable
  USSG provisions and policy statements; any pertinent policy statement of the Commission in effect on
  the date of sentencing; the need to avoid unwarranted disparities among similar defendants; and the
  need to provide restitution to the victim. 18 U.S.C. § 3553(a).

                                                        6
Case 4:15-cr-00163-MAC-KPJ Document 348 Filed 09/24/20 Page 7 of 16 PageID #: 1413




  doctor and prostatitis by another doctor. Serrato used an alias when seeking treatment from both

  doctors; therefore, no medical records were found under his legal name. Probation’s investigation

  revealed, and his medical records confirm, that BOP officials classify him at Care Level 2 “as a

  stable, chronic care inmate.” Further, Probation reports that “[w]hile the medical issues reported

  by Mr. Serrato are legitimate, the BOP has determined him to be medically stable at this time.”

  Serrato’s BOP medical records indicate that on January 21, 2020, Serrato was seen by G.

  Mateware, M.D., who confirmed that he has Type 2 diabetes mellitus, but noted that Serrato’s

  diabetes was in “poor control” because “[p]atient [was] noncompliant.” According to the records,

  Serrato stated that until recently, he was not taking his Metformin because it made him sick. He

  is not insulin-dependent. A lab report dated January 15, 2020, reveals that Serrato’s glucose level

  was high.    Dr. Mateware also noted that Serrato was noncompliant with caring for his

  hyperlipidemia, although he was prescribed Atorvastatin. As for his elevated blood pressure, the

  doctor placed him on 10 Mg of Lisinopril. The medication apparently worked, as his blood

  pressure was reduced from 140/87 on January 13, 2020, to 120/60 on April 10, 2020. The

  provider described the April 10, 2020, encounter as a “general adult medical exam without

  abnormal findings.”

         On July 14, 2020, Serrato tested positive for COVID-19 and was placed in isolation. By

  July 31, 2020, he had met the CDC criteria for release from isolation. Serrato’s medical provider,

  a nurse practitioner, noted that he “is not severely immunocompromised and did not have a severe

  illness requiring hospitalization.”    Furthermore, Serrato appears to have experienced an

  asymptomatic case of COVID-19. Thus, Serrato’s medical conditions, including his diabetes, high

  blood pressure, high cholesterol, and recovery from COVID-19, do not meet the criteria listed


                                                  7
Case 4:15-cr-00163-MAC-KPJ Document 348 Filed 09/24/20 Page 8 of 16 PageID #: 1414




  above. None of these medical conditions is terminal or substantially diminishes his ability to

  provide self-care. In fact, Serrato has no medical restrictions, has regular duty work assignments,

  and is cleared for food service. He was most recently assigned to an electric work detail.

  Accordingly, Serrato has failed to establish that a qualifying medical condition exists that would

  constitute extraordinary and compelling reasons to reduce his sentence.

         Further, “compassionate release is discretionary, not mandatory, and [may] be refused

  after weighing the sentencing factors of 18 U.S.C. § 3553(a).” United States v. Chambliss, 948

  F.3d 691, 693 (5th Cir. 2020). Where, as here, Serrato has engaged in “severe” criminal

  conduct, the district court has discretion to deny compassionate release after weighing the

  evidence. Id. at 693-94. Moreover, granting Serrato compassionate release would fail to provide

  just punishment for his offense and promote respect for the law. In Chambliss, the United States

  Court of Appeals for the Fifth Circuit found that the district court did not abuse its discretion in

  denying compassionate release to a defendant due to the defendant’s not yet having served a

  significant portion of his sentence. Id. at 694. The district court determined that the defendant’s

  terminal illness “constitut[ed] ‘an extraordinary and compelling reason for a sentence reduction’

  and that he ‘[did] not present a danger upon release,’” but denied release because “releasing [the

  defendant] after serving only 14 years of a 30-year sentence minimizes both the impact of [the

  defendant’s] crime and seriousness of the offense.” Id. at 693-94. “Moreover, the [district] court,

  citing the § 3553(a) factors, determined that requiring [the defendant] to serve the remainder of

  his sentence would ‘provide just punishment for the offense’ and ‘afford adequate deterrence to

  criminal conduct.’” Id. In the instant case, releasing Serrato after serving only 60 months




                                                   8
Case 4:15-cr-00163-MAC-KPJ Document 348 Filed 09/24/20 Page 9 of 16 PageID #: 1415




  (approximately 25%) of his 240-month sentence would similarly minimize the impact of his crime

  and the seriousness of his offense.

         Although the USSG acknowledges that extraordinary and compelling reasons may exist

  with respect to a defendant’s family circumstances, it specifies the following qualifying conditions:

  (i) “[t]he death or incapacitation of the caregiver of the defendant’s minor child or minor children”

  or (ii) “[t]he incapacitation of the defendant’s spouse or registered partner when the defendant

  would be the only available caregiver for the spouse or registered partner.” U.S.S.G. § 1B1.13

  cmt. n.1(C)(i)-(ii). Here, Serrato claims he has dependents who “require his physical, financial,

  emotional, and administrative support, and who suffer as a result of his incarceration away from

  home.” Serrato has proffered no evidence in support of his assertion, and he makes no effort to

  demonstrate a change in circumstances that necessitates his presence. He does not allege the

  incapacitation of his spouse or a caregiver of his spouse, and according to his PSR, all four of his

  children are now likely over age 18, and, in any event, he had no contact with his twin boys, then

  approximately age 18 or 19, at the time of his prosecution. Therefore, Serrato has not met his

  burden of proving extraordinary and compelling reasons based on his family circumstances.

         Serrato’s request for compassionate release potentially falls into the fourth, catch-all

  category of “other” extraordinary and compelling reasons, which specifically states that the

  Director of the BOP shall determine whether “there exists in the defendant’s case an extraordinary

  and compelling reason other than, or in combination with, the reasons described in subdivisions

  (A) through (C).” U.S.S.G. § 1B1.13 cmt. n.1(D). Although Subdivision D is reserved to the

  BOP Director, the Commission acknowledged, even before the passage of the First Step Act, that

  courts are in the position to determine whether extraordinary and compelling circumstances are


                                                   9
Case 4:15-cr-00163-MAC-KPJ Document 348 Filed 09/24/20 Page 10 of 16 PageID #: 1416




   present. United States v. Beck, 425 F. Supp. 3d 573, 583 (M.D.N.C. 2019) (“Read in light of

   the First Step Act, it is consistent with the previous policy statement and with the Commission

   guidance more generally for courts to exercise similar discretion as that previously reserved to the

   BOP Director in evaluating motions by defendants for compassionate release.”); see Cantu, 423

   F. Supp. 3d at 352 (“[T]he correct interpretation of § 3582(c)(1)(A) . . . is that when a defendant

   brings a motion for a sentence reduction under the amended provision, the Court can determine

   whether any extraordinary and compelling reasons other than those delineated in U.S.S.G.

   § 1B1.13 cmt. n.1(A)-(C) warrant granting relief.”).

          In the case at bar, there is no indication that the BOP Director made a determination

   regarding the presence of extraordinary and compelling reasons with respect to Serrato for any

   “other” reason. In exercising its discretion, the court, likewise, finds that no extraordinary and

   compelling reasons exist in relation to Serrato’s situation. Serrato expresses concern regarding

   the spread of COVID-19 among the prison population. Nevertheless, as of September 23, 2020,

   the figures available at www.bop.gov list 9 inmates and 1 staff member at FCI Seagoville who

   have confirmed positive cases of COVID-19, 1,307 inmates and 29 staff members who have

   recovered, and 4 inmates who have succumbed to the disease. FCI Seagoville’s elevated number

   of COVID-19 cases stems from its status as a quarantine site for the BOP. According to

   Probation’s report, FCI Seagoville is one of 25 facilities serving as a quarantine site in the United

   States. New inmates to the BOP system are sent first to the quarantine sites where they are tested

   for COVID-19 and monitored for 14 days. Inmates who test positive for COVID-19 are placed

   in a quarantine-designated area. After testing negative for COVID-19 at the end of their

   quarantine period, the inmates are then sent to their designated facility.


                                                    10
Case 4:15-cr-00163-MAC-KPJ Document 348 Filed 09/24/20 Page 11 of 16 PageID #: 1417




          Indeed, according to Serrato’s medical records, he tested positive for the disease, was

   placed in isolation, and has now recovered from the virus. Thus, it appears that the facility where

   Serrato is housed is handling the outbreak appropriately and providing adequate medical care.

   Courts have repeatedly denied COVID-19-based motions for compassionate release filed by

   inmates who have already contracted and recovered from the virus. See, e.g., United States v.

   Stockman, No. H-17-116-2, 2020 WL 5269756, at *3 (S.D. Tex. Aug. 26, 2020) (noting that

   when an inmate is infected and recovers from COVID-19, the courts have found the risks of

   infection or severe symptoms or effects because of underlying conditions change and diminish);

   United States v. Baker, No. CR 16-179, 2020 WL 4584195, at *4 (E.D. La. Aug. 10, 2020)

   (“Courts have denied COVID-19-based motions for compassionate release filed by inmates who

   have already contracted the virus.”); United States v. Neal, No. CR 11-28, 2020 WL 4334792,

   at *1 (E.D. La. July 28, 2020) (“Courts have repeatedly found that defendants who contract

   COVID-19 and recover are not among those who fall within the guidelines or demonstrate

   ‘extraordinary and compelling reasons,’ meriting a reduction in their sentence.”); United States

   v. Gallegos, No. 4:17-CR-568, 2020 WL 3403032, at *3 (S.D. Tex. June 19, 2020) (“Having

   already contracted and fully recovered from COVID-19, the Court cannot say that Defendant’s

   asthma ‘substantially diminishes [his] ability . . . to provide self-care within the environment of

   a correctional facility.’” (quoting U.S.S.G. § 1B1.13)).

          Although Serrato expresses legitimate concerns regarding COVID-19, he does not establish

   that the BOP cannot manage the outbreak within his correctional facility or that the facility is

   specifically unable to treat Serrato, if he were to contract the virus for a second time, while

   incarcerated. See Raia, 954 F.3d at 597 (“[T]he mere existence of COVID-19 in society and the


                                                   11
Case 4:15-cr-00163-MAC-KPJ Document 348 Filed 09/24/20 Page 12 of 16 PageID #: 1418




   possibility that it may spread to a particular prison alone cannot independently justify

   compassionate release, especially considering BOP’s statutory role, and its extensive and

   professional efforts to curtail the virus’s spread.”); United States v. Vasquez, No. CR

   2:18-1282-S-1, 2020 WL 3000709, at *3 (S.D. Tex. June 2, 2020) (“General concerns about the

   spread of COVID-19 or the mere fear of contracting an illness in prison are insufficient grounds

   to establish the extraordinary and compelling reasons necessary to reduce a sentence.” (quoting

   United States v. Koons, No. 16-214-05, 2020 WL 1940570, at *5 (W.D. La. Apr. 21, 2020)));

   United States v. Clark, No. CR 17-85-SDD-RLB, 2020 WL 1557397, at *5 (M.D. La. Apr. 1,

   2020) (finding the defendant had failed to present extraordinary and compelling reasons to modify

   his prison sentence because he “does not meet any of the criteria set forth by the statute” and he

   “cites no authority for the proposition that the fear of contracting a communicable disease warrants

   a sentence modification”). Furthermore, contracting the virus while incarcerated, even in

   conjunction with preexisting health conditions, is insufficient to establish exceptional and

   compelling circumstances warranting compassionate release. See United States v. Jackson, No.

   3:16-CR-196-L-1, 2020 WL 4365633, at *2 (N.D. Tex. July 30, 2020) (finding that defendant had

   failed to present extraordinary and compelling reasons for compassionate release despite suffering

   from previous underlying health conditions and testing positive for COVID-19). Accordingly,

   Serrato has failed to establish that a qualifying medical condition or other reasons exist that would

   constitute extraordinary and compelling reasons to warrant his release from imprisonment.

          The court further finds that compassionate release is not warranted in light of the applicable

   factors set forth in § 3553(a). See 18 U.S.C. § 3582(c)(1)(A) (requiring courts to consider the

   § 3553(a) factors before granting compassionate release); Chambliss, 948 F.3d at 693-94.


                                                    12
Case 4:15-cr-00163-MAC-KPJ Document 348 Filed 09/24/20 Page 13 of 16 PageID #: 1419




   Serrato’s convictions stem from his role as an organizer and leader of a drug trafficking

   organization that imported and distributed marijuana and cocaine in the Dallas, Texas, area, as

   well as engaged in money laundering. Serrato imported marijuana and cocaine into the United

   States from a source of supply in Mexico from 2006 until his arrest in 2015. During this time,

   Serrato rented and controlled a warehouse in Dallas, which he used to receive marijuana shipments

   that were subsequently distributed in the Dallas area, as well as in Illinois and North Carolina.

   He also purchased at least 60 kilograms of cocaine from a coconspirator, which he then sold to

   another coconspirator. Serrato supervised the transport of between $400,000.00 and $500,000.00

   in drug proceeds every 2 weeks for a total of between $19 and $52 million in drug proceeds

   between 2011 and 2015. Serrato and his coconspirators would conceal the currency during

   transport in spare tires, behind speakers, and in secret compartments of the vehicles. Serrato’s

   money laundering scheme centered on the acquisition of real estate, luxury vehicles, race horses,

   personal watercraft, and other items valued at over $1,700,000.00 using profits from his drug

   trafficking activities.

           After one of his coconspirator’s arrest in 2009, Serrato fled to Monterrey, Mexico, where

   he continued to manage the operations of his drug trafficking organization. After a brief period

   during which he was reportedly held captive by the Los Zetas drug cartel in 2010, Serrato returned

   to the United States where he resumed his drug trafficking activities. On four separate occasions

   between 2009 and 2013, law enforcement discovered 6,329 pounds of marijuana in seizures

   directly tied to Serrato. In total, Serrato was held responsible for the purchase, transportation, and

   delivery of 73,940 pounds (33,538.62 kilograms) of marijuana and 60 kilograms of cocaine. The

   offense also included a firearm, a semi-automatic pistol, which was found during the search of his


                                                    13
Case 4:15-cr-00163-MAC-KPJ Document 348 Filed 09/24/20 Page 14 of 16 PageID #: 1420




   residence along with $209,296.00 in drug proceeds and a drug ledger. Although Serrato reported

   a limited history of drug use when interviewed during the preparation of the PSR, his medical

   records reflect diagnoses of severe alcohol disorder, severe cannabis use disorder, and severe

   stimulant related disorder: cocaine. Other BOP records indicate, however, that he failed to

   complete the residential drug treatment program due to his withdrawal and that he completed no

   drug education courses. In view of the nature and circumstances surrounding his offenses of

   conviction and his minimization of his substance abuse problems, the court cannot conclude that

   Serrato would not pose a danger to any other person or to the community, if released from prison.

          Moreover, the BOP has instituted a comprehensive management approach that includes

   screening, testing, appropriate treatment, prevention, education, and infection control measures

   in response to COVID-19. In response to a directive from the United States Attorney General in

   March 2020, the BOP immediately began reviewing all inmates who have COVID-19 risk factors,

   as described by the Centers for Disease Control and Prevention, for the purpose of determining

   which inmates are suitable for placement on home confinement. See Collins, 2020 WL 1929844,

   at *3. The BOP notes that inmates need not apply to be considered for home confinement, as this

   is being done automatically by case management staff. To date, the BOP has placed 7,666 inmates

   on home confinement. The March 2020 directive is limited to “eligible at-risk inmates who are

   non-violent and pose minimal likelihood of recidivism and who might be safer serving their

   sentences in home confinement rather than in BOP facilities.” United States v. Castillo, No. CR

   2:13-852-1, 2020 WL 3000799, at *3 (S.D. Tex. June 2, 2020). The BOP has the exclusive

   authority to determine where a prisoner is housed; thus, the court is without authority to order

   home confinement. 18 U.S.C. § 3621(b); Castillo, 2020 WL 3000799, at *3; see United States


                                                  14
Case 4:15-cr-00163-MAC-KPJ Document 348 Filed 09/24/20 Page 15 of 16 PageID #: 1421




   v. Miller, No. 2:17-CR-015-D (02), 2020 WL 2514887, at *1 (N.D. Tex. May 15, 2020)

   (“[N]either the CARES Act nor the First Step Act authorizes the court to release an inmate to

   home confinement.”).

          In his Memorandum to the BOP dated March 26, 2020, Attorney General Barr

   acknowledges that the Department of Justice (“DOJ”) has an obligation to protect both BOP

   personnel and inmates. He also notes that the DOJ has the responsibility of protecting the public,

   meaning that “we cannot take any risk of transferring inmates to home confinement that will

   contribute to the spread of COVID-19 or put the public at risk in other ways.” The Attorney

   General issued a subsequent Memorandum to the BOP on April 3, 2020, in which he emphasizes

   that police officers protecting the public face an increased risk from COVID-19 and cannot avoid

   exposure to the virus, with their numbers dwindling as officers who contract the virus become ill

   or die or need to recover or quarantine to avoid spreading the disease. Accordingly, he cautions:

          The last thing our massively over-burdened police forces need right now is the
          indiscriminate release of thousands of prisoners onto the streets without any
          verification that those prisoners will follow the laws when they are released, that
          they have a safe place to go where they will not be mingling with their old criminal
          associates, and that they will not return to their old ways as soon as they walk
          through the prison gates.

   As the court noted in United States v. Preston, “[t]he best predictor of how [Defendant] will

   behave if he were to be released is how he behaved in the past, and his track record is a poor

   one.” No. 3:18-CR-307-K, 2020 WL 1819888, at *4 (N.D. Tex. Apr. 11, 2020) (quoting United

   States v. Martin, No. PWG-19-140-13, 2020 WL 1274857, at *3 (D. Md. Mar. 17, 2020)). Here,

   Serrato’s track record is similarly a poor one.

          In short, Serrato has failed to satisfy his burden of showing the necessary circumstances

   to warrant relief under the statutory framework to which the court must adhere. See United States

                                                     15
Case 4:15-cr-00163-MAC-KPJ Document 348 Filed 09/24/20 Page 16 of 16 PageID #: 1422




   v. Dodge, No. 17-323-01, 2020 WL 3668765, at *5 (W.D. La. July 6, 2020) (stressing that “the

   rampant spread of the coronavirus and the conditions of confinement in jail, alone, are not

   sufficient grounds to justify a finding of extraordinary and compelling circumstances”); Koons,

   2020 WL 1940570, at *4-5 (same). As the court observed in Koons, rejecting the notion that it

   has “carte blanche” authority to release whomever it chooses, “[t]he Court cannot release every

   prisoner at risk of contracting COVID-19 because the Court would then be obligated to release

   every prisoner.” Dodge, 2020 WL 3668765, at *6; Koons, 2020 WL 1940570, at *5.

   III.   Conclusion

          Consistent with the foregoing analysis, Serrato’s Motion Seeking Compassionate Release

   (#338) is DENIED.

          SIGNED at Beaumont, Texas, this 24th day of September, 2020.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE




                                                 16
